Exhibit 10.1

MASTER REVENUE SHARING AGREEMENT
 
THIS MASTER REVENUE SHARING AGREEMENT (the “Agreement”) is made this 29th day of
July, 2011.
 
BETWEEN:
 
JBI, INC., a corporation existing under the laws of the State of Nevada, (“JBI”)
 
- and -
 
RockTenn CP, LLC, a limited liability corporation company existing under the
laws of Delaware (“RockTenn”) and those subsidiaries and affiliates that may be
added from time to time through an Agreement Addendum.
 
RECITALS:
 
A.  
Some of RockTenn’s pulp and paperboard mills generate plastics and ragger wire
from the recycling of Old Corrugated Containers (“Plastic Feedstock”).

 
B.  
Plastic Feedstock has a high heat value and other properties that make it
valuable as a fuel, and JBI has developed a process to convert Plastic Feedstock
into fuel.

 
C.  
The Parties wish to have JBI convert Plastic Feedstock generated by certain
RockTenn facilities into Fuel and to have JBI sell such Fuel to RockTenn for its
consumption or to third parties.

 
D.  
The Parties wish to enter into this agreement to reflect the foregoing
arrangement.

 
NOW, THEREFORE, the Parties agree as follows:
 
ARTICLE 1
DEFINITIONS AND PRINCIPLES OF INTERPRETATION
 
1.1  Definitions
 
Whenever used in this Agreement, the following words and terms have the
following meanings:
 
1.1.1.  
“Affiliate” of a person (for the purposes of this definition, the “first
person”) means another person that either directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with,
the first person; and for the purposes of this definition, “control” means, with
respect to a particular person (for the purposes of this definition, the
“subject person”), possession by another person or a group of other persons,
acting in concert, directly or indirectly through one or more intermediaries, of
the power to direct or cause the direction of management and policies of the
subject person, or to elect or appoint a majority of the board of directors (or
equivalent) of the subject person, whether through ownership of voting
securities, by contract or otherwise; and the words “controlled”, “controlling”
have corresponding meanings.

 
1.1.2.  
“Agreement” means this Master Revenue Sharing Agreement, including all
schedules, addendums, exhibits and amendments or restatements as permitted, and
references to “Article” or “Section” mean the specified Article or Section of
this Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
1.1.3.  
“Agreement Addendum” shall mean an addendum that may be from time to time
executed by the Parties that is in substantially the form as attached hereto as
Exhibit A.

 
1.1.4.  
“Arbitral Tribunal” shall have the meaning ascribed to such term in Section 9.2.

 
1.1.5.  
“AST” shall have the meaning ascribed to such term in Section 2.1.2.

 
1.1.6.  
“Audit” shall have the meaning ascribed to such term in Section 4.5.

 
1.1.7.  
“Business Day” means any day, other than a Saturday or Sunday, on which
commercial banks in New York City are open for commercial banking business
during normal banking hours.

 
1.1.8.  
“Claims” includes claims, demands, complaints, grievances, actions, petitions,
suits, causes of action, orders, charges, indictments, prosecutions, or other
similar processes, assessments or reassessments, judgments, debts, liabilities,
expenses, costs, damages, fines, penalties, cleanup costs, or losses, contingent
or otherwise, including reasonable professional fees, including reasonable fees
and disbursements of legal counsel and other reasonable costs incurred in
investigating or pursuing any of the foregoing or any proceeding relating to any
of the foregoing.

 
1.1.9.  
“Confidential Information” means information of any kind, whether communicated
orally or in writing, relating to this Agreement that is obtained by a Party
(the “Receiving Party”) from the other Party (the “Disclosing Party”) and which
is identified as confidential and proprietary at the time of disclosure,
including any information concerning the business, affairs, operations,
properties, assets, employees, customers, suppliers, contracts, prospects,
liabilities, research, processes or methods of operation of the Disclosing Party
that is made available to the Receiving Party or its Representatives, as well as
any reproductions, summaries analyses or extracts of such information.  For
greater certainty, the Plastic2Oil™ Process and any intellectual property,
technology and technical information relating thereto shall be considered
Confidential Information of JBI for purposes of this Agreement except as
otherwise provided in this Agreement.

 
1.1.10.  
“Designated Representative” shall have the meaning ascribed to such term in
2.2.1.

 
1.1.11.  
“Dispute” means any dispute, controversy or difference arising out of, or
relating to, any provision in this Agreement, including, without limiting the
generality of the foregoing, its negotiation, validity, existence, breach,
termination, construction or application, or the rights or obligations of any
Party, or the relationship between the Parties.

 
1.1.12.  
“Dispute Notice” shall have the meaning ascribed to such term in Section 9.1.

 
1.1.13.  
“Drawings” shall have the meaning ascribed to such term in Section 2.1.5.

 
1.1.14.  
“Environmental Laws” shall have the meaning ascribed to such term in Section
6.2.6.

 
1.1.15.  
“Effective Date” means July 29, 2011 or such date indicated in an Agreement
Addendum.

 
1.1.16.  
“Force Majeure” means an event or a cause beyond the reasonable control of a
Party for the purposes of this Agreement, including, war, interference by civil
or military authorities, civil insurrection, local or national emergency,
blockade, seizure, riot, sabotage, vandalism, terrorism, storm, earthquake,
flood, act of God, accident, fire, nuclear or other explosion, radioactive or
biological or chemical contamination, disease, epidemic, quarantine restriction,
strike, governmental embargo, but excluding any event or cause beyond the
reasonable control of such Party.

 
 
2

--------------------------------------------------------------------------------

 
 
1.1.17  
“Fuel” means any grade of liquid hydrocarbon-based fuel generated by JBI
Machines located at a RockTenn facility.

 
1.1.18.  
“Fuel Price” means, with respect to a U.S. gallon of a particular grade of Fuel
at a particular time, the price per U.S. gallon of such Fuel at such time as
quoted by NYMEX.

 
1.1.19.  
“Fuel Supply Agreement” means an agreement, substantially in the form attached
as Exhibit B, entered into in accordance with this Agreement with respect to the
sale of a certain quantity and grade of Fuel (generated from the JBI Machines
operating at  a RockTenn Facility) by JBI to, and the purchase of such Fuel
by,  RockTenn or a third person.

 
1.1.20.  
 “Full capacity” means, with respect to a JBI Machine, such JBI Machine
processing the maximum amount of Plastic Feedstock it can process while running
24 hours a days, 7 days a week (subject to reasonable downtime for maintenance).

 
1.1.21.  
“Governmental Authority” means governments, regulatory authorities, governmental
departments, agencies, commissions, bureaus, officials, ministers, Crown
corporations, courts, bodies, boards, tribunals, or dispute settlement panels or
other law, rule or regulation-making organizations or entities of the United
States or a foreign country:

 
(a) having or purporting to have jurisdiction on behalf of any nation, province,
territory, state, or other geographic or political subdivision of any of them;
or
 
(b) exercising, or entitled or purporting to exercise any administrative,
executive, judicial, legislative, policy, regulatory or taxing authority or
power.
 
1.1.22  
“Governmental Authorizations” means authorizations, approvals, franchises,
orders, certificates, consents, directives, notices, licences, permits,
variances, agreements, instructions, registrations or other rights granted by a
Governmental Authority.

 
1.1.23.  
“Gross Revenue” means, during a period of time¸ an amount equal to the aggregate
gross revenue collected by JBI during such period of time from those third
persons that have purchased Fuel generated by the JBI Machines operating at   a
RockTenn facility. Gross Revenue excludes invoiced post production line items
like transportation, taxes and other charges that are not Fuel revenue.

 
1.1.24.  
“Hazardous Substances” means pollutants, contaminants, wastes of any nature,
hazardous substances, hazardous materials, toxic substances, dangerous
substances or dangerous goods as defined, judicially interpreted or identified
in any Environmental Laws including, without limitation, oil, petroleum,
petroleum products, petroleum distillates, any fraction or product of crude oil
or petroleum, asbestos, asbestos-containing materials, polychlorinated biphenyls
(PCBs).

 
1.1.25.  
“Indemnified Party” has the meaning ascribed to such term in Section 6.3.

 
 
3

--------------------------------------------------------------------------------

 
 
1.1.26.  
“Indemnified Parties” means the JBI Indemnified Parties or the RockTenn
Indemnified Parties.

 
1.1.27.  
“Indemnifying Party” has the meaning ascribed to such term in Section 6.3

 
1.1.28.  
“Initial Term” has the meaning ascribed to such term in Section 5.1

 
1.1.29.  
“Insolvency Event” means, in relation to a person, such person: (a) stops or
suspends or threatens in writing to stop or suspend payment of all or a class of
its debts; (b) is insolvent within the meaning of any Law applicable to it or
unable or taken to be unable to pay its debts, or a court is required by Law to
presume that such person is insolvent; or (c) has a receiver, manager, receiver
and manager, administrator, or trustee or other like custodian lawfully
appointed by any person over all or any of its assets or undertaking or any step
preliminary to the appointment of any of them is taken, or has an application or
order made, proceedings commenced, resolution passed or proposed in a notice of
meeting or an application to a court or other steps taken for: (i) its winding
up, liquidation (other than a voluntary liquidation for the purposes of a bona
fide proposal or plan of arrangement which has been approved by such person’s
creditors) or dissolution; or (ii) such person to enter an arrangement,
compromise or composition with or assignment for the benefit of its creditors, a
class of them or any of them, and, in the case of any application, proceeding,
notice or step, it is not withdrawn, stayed, struck out or dismissed within 21
days after it is made.

 
1.1.30.  
“Intellectual Property” shall mean all (a) patents and patent applications, (b)
registered and unregistered trademarks, service marks, brand names, trade names,
trade dress, logos, business and product names or other indicia of origin, (c)
inventions, processes, procedures, designs, trade secrets, know-how, formulae,
technology, inventors' certificates, confidential and proprietary technical and
business information, (d) copyrights, copyright registrations and copyright
applications, “moral” rights and mask work rights and (e) intellectual property
and technology rights similar to any of the foregoing, including the right to
enforce and recover remedies for any of the foregoing, in each case currently
owned by or licensed to JBI and used primarily in connection with the
Plastic2Oil™ Process.

 
1.1.31.  
“JBI” means JBI, INC., a corporation existing under the laws of the State of
Nevada.

 
1.1.32.  
“JBI Indemnified Parties” has the meaning ascribed to such term in Section 6.1.

 
1.1.33.  
“JBI Machine” means a machine developed by JBI that implements the Plastic2Oil™
Process, together with any related support equipment provided by JBI and
required for such machine to operate, including, without limitation, any devices
for cutting ragger wire.

 
1.1.34.  
“Laws” means applicable federal, state and local statutes, rules, regulations,
orders, ordinances, codes, requirements or judgments, Governmental
Authorizations, including without limitation, permits, and other directives in
each case of any Governmental Authority.

 
1.1.35.  
“License Areas” shall have the meaning ascribed to such term in any such
Agreement Addendum.

 
1.1.36.  
“NYMEX” means New York Mercantile Exchange.

 
1.1.37.  
“Notice” shall have the meaning ascribed to such term in Section 10.6.

 
 
4

--------------------------------------------------------------------------------

 
 
1.1.38.  
“Notice of Claim” shall have the meaning associated to such term in Section 6.3.

 
1.1.39.  
“Notice Period” shall have the meaning ascribed to such term in Section 6.3.

 
1.1.40.  
“Pad” shall have the meaning ascribed to such term in Section 2.1.3.

 
1.1.41.  
“Parties” means JBI and RockTenn collectively; and “Party” means any one of them
individually.

 
1.1.42.  
“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, Governmental Authority, and where the
context requires any of the foregoing when they are acting as trustee, executor,
administrator or other legal representative.

 
1.1.43.  
“Plastic Feedstock” has the meaning ascribed to such term in the Recitals.

 
1.1.44.  
“Plastic2Oil™ Process” means JBI’s proprietary process to convert Plastic
Feedstock into Fuel.

 
1.1.45.  
“Pre-Existing Contamination” shall have the meaning ascribed to such term in
Section 5.1.5

 
1.1.46.  
“RockTenn Facility” means any RockTenn facility where a JBI Machine is installed
pursuant to this Agreement.



1.1.47.  
“RockTenn Indemnified Parties” has the meaning given in Section 6.2.

 
1.1.48.  
“Release” means any release, spill, leak, pumping, addition, pouring, emission,
emptying, discharge, injection, escape, leaching, disposal, dumping, deposit,
spraying, burial, abandonment, incineration, seepage, placement or introduction,
whether accidental or intentional, into the environment.

 
1.1.49.  
“Renewal Term” has the meaning ascribed to such term in Section 5.1.

 
1.1.50.  
“Representatives” means, with respect to a Party, the directors, officers,
employees, consultants, agents, contractors and subcontractors of such Party.

 
1.1.51.  
“Residual Material” shall have the meaning ascribed to such term in Section 2.3.

 
1.1.52.  
“RockTenn” means RockTenn CP, LLC, a limited liability corporation existing
under the laws of Delaware, or any of its Affiliates.

 
1.1.53.  
“RockTenn Indemnified Parties” shall have the meaning ascribed to such term in
Section 6.2.

 
1.1.54.  
 “Start Date” means, with respect to a JBI Machine, the date that such JBI
Machine commences operation.

 
1.1.55.  
“Steel Shed” shall have the meaning ascribed to such term in Section 2.1.3.

 
1.1.56.  
“Superfund” shall have the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and any similar state law.

 
1.1.57.  
“Term” has the meaning ascribed to such term in Section 5.1

 
 
5

--------------------------------------------------------------------------------

 
 
1.2.  Certain Rules of Interpretation
 
In this Agreement:
 
(a)  
Conflict – The general terms and conditions of this Agreement will be
incorporated by reference into each such Agreement Addendum.  If there is a
conflict between this Agreement and an Agreement Addendum, the provisions of the
Agreement Addendum shall govern.

 
(b)  
Consent – Whenever a provision of this Agreement requires an approval or consent
and the approval or consent is not delivered within the applicable time limit,
then, unless otherwise specified, the Party whose consent or approval is
required shall be conclusively deemed to have withheld its approval or consent.

 
(c)  
Currency – Unless otherwise specified, all references to money amounts are to
the lawful currency of the United States of America.

 
(d)  
Governing Law and Jurisdiction– This Agreement is a contract made under and
shall be governed by and construed in accordance with, the laws of the Georgia,
without regards to its conflicts of laws principals. The exclusive forum and
venue for any such action shall be the courts of the State of Georgia located in
Gwinnet County, and the parties submit to the personal jurisdiction of that
court.

 
(e)  
Headings – Headings of Articles and Sections are inserted for convenience of
reference only and do not affect the construction or interpretation of this
Agreement.

 
(f)  
Including – Where the word “including” or “includes” is used in this Agreement,
it means “including (or includes) without limitation”.

 
(g)  
No Strict Construction – The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

 
(h)  
Number and Gender – Unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

 
(i)  
Severability – If, in any jurisdiction, any provision of this Agreement or its
application to any Party or circumstance is restricted, prohibited or
unenforceable, the provision shall, as to that jurisdiction, be ineffective only
to the extent of the restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement and without affecting
the validity or enforceability of such provision in any other jurisdiction, or
without affecting its application to other Parties or circumstances.

 
(j)  
Statutory References – A reference to a statute includes all regulations and
rules made pursuant to the statute and, unless otherwise specified, the
provisions of any statute,

 
 
6

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
regulation or rule which amends, supplements or supersedes any such statute,
regulation or rule.
 
         (k)  
Time – Time is of the essence in the performance of the Parties’ respective
obligations.

 
(l)  
Time Periods – Unless otherwise specified, time periods within or following
which any payment is to be made or act is to be done, shall be calculated by
excluding the day on which the period commences and including the day on which
the period ends and by extending the period to the next Business Day following
if the last day of the period is not a Business Day.

 
1.3  Entire Agreement
 
This Agreement, and the agreements addendum, exhibits and other documents
required to be delivered pursuant to this Agreement, constitute the entire
agreement between the Parties and set out all the covenants, promises,
warranties, representations, conditions and agreements between the Parties in
connection with the subject matter of this Agreement and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, pre-contractual or otherwise, including any version of the draft term
sheet prepared by the Parties.  There are no covenants, promises, warranties,
representations, conditions or other agreements, whether oral or written,
pre-contractual or otherwise, express, implied or collateral, whether statutory
or otherwise, between the Parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement and any document
required to be delivered pursuant to this Agreement.  Notwithstanding the
foregoing, nothing in this Agreement is intended to supersede, limit or in any
way modify the indemnity in the Letter Agreement between the Parties dated July
14, 2011 with respect to the Trial conducted on Plastic Feedstock generated by
RockTenn’s [***].
 
                      ARTICLE 2                      
JBI OBLIGATIONS
 
2.1  Installation of AST Systems and JBI Machines at RockTenn Facilities
 
2.1.1           JBI shall, at its sole expense, supply, install and begin
operation of:
 
(a) the JBI Machine as described in an Agreement Addendum;
 
(b) Each subsequent JBI Machine shall be installed in accordance with each
Agreement Addendum; and
 
(c) Any other equipment, structure or other items described more particularly in
each Agreement Addendum
 
2.1.2           Subject to the Parties selecting a mutually agreeable location
for Fuel storage at the RockTenn Facility, JBI shall construct, at its sole
expense, an aboveground tank and all associated lines and equipment with the
capacity to store at least 20,000 U.S. gallons of Fuel (or such other number of
U.S. gallons as the Parties may agree to in writing from time to time) at the
RockTenn Facility (the “AST”).  (The AST, the associated piping and equipment,
and the Pad shall hereinafter be referred to
 
 
7

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2
 
collectively as the “AST System”.)  JBI shall use the AST System for the
exclusive purpose of storing Fuel generated by the JBI Machines at the RockTenn
Facility until such time as the Fuel is to be delivered to the purchaser of such
Fuel (or the vehicles transporting such Fuel to the purchaser of such
Fuel).  JBI shall maintain and operate, at its sole cost, the AST System.
 
2.1.3           [***]
 
2.1.4           [***]
 
2.1.5           Within ninety (90) days of the date of this Agreement, or such
other time as the Parties may agree in writing, JBI shall provide Grantor with
construction drawings for the AST System, the Pad and the Steel Shed
(collectively, the “Drawings”).  The Drawings shall be prepared by a
professional engineer registered in the state where the RockTenn Facility is
located.  Any and all costs of preparing the Drawings shall be borne solely by
JBI.  RockTenn shall have the right to review and approve the
Drawings.  Notwithstanding the foregoing, RockTenn’s review and approval of the
Drawings shall not make RockTenn liable to JBI or any other person or entity for
any defects (including, but not limited to, latent defects) in the design of the
AST System, the Pad, the Steel Shed or any component of any of the same.  In no
event whatsoever will RockTenn or have any responsibility for or liability in
regard to the AST System, the Pad, the Steel Shed or the Drawings.  RockTenn
shall provide drawings of existing pads and facilities to JBI for permitting,
construction and planning  
 
2.1.6           JBI shall use commercially reasonable efforts to locate all
utility lines and other above and below ground structures and improvements, and
the construction of any improvements, including, without limitation, the AST
System, the Pad, the Steel Shed and the JBI Machines, shall be designed, planned
and performed in a manner so as to avoid any damage to utility lines and other
structures and improvements.  In the event that JBI or any of its employees,
contractors, consultants, agents or representatives cause damage to utility
lines and other structures and improvements at or affecting the RockTenn
Facility, JBI shall promptly repair or rectify the resulting damage, injury or
loss to RockTenn’s reasonable satisfaction and indemnify, defend and hold
harmless RockTenn from and against any and all Claims arising from or resulting
to the same.


2.1.7           Construction and installation of any improvements on the
RockTenn Facility shall be performed in compliance with all applicable Laws,
including, without limitation, laws relating to the protection of workers, human
health and the environment, as well as RockTenn’s corporate policies and
procedures set forth on Exhibit C and incorporated by reference herein and
RockTenn’s Environmental Guidelines for Contractors, which are attached hereto
as Exhibit D and incorporated by reference herein.  JBI shall, prior to
commencing construction, installation or operation of any improvements or the
JBI Machines, obtain, at JBI’s own expense, all governmental approvals and
permits as may be necessary to comply with applicable Laws.
 
2.1.8           [***]


2.1.9          All construction and installation work shall be performed during
normal business hours (Monday through Friday, 7:30 a.m. to 6:00 p.m. eastern
standard or eastern daylight time, as applicable), unless otherwise agreed by
RockTenn in writing.


 
8

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


2.1.10           No construction or installation work shall be performed on any
area(s) of the RockTenn Facility other than the portion of the RockTenn Facility
more particularly describe in the License Area without the prior written
permission of RockTenn. Written permission shall not be unreasonably withheld or
delayed.  JBI’s access to ingress and egress to the License area shall be
limited to the areas defined in the Agreement Addendum


2.1.11           For the purpose of facilitating JBI’s use of the License Area,
subject to the terms and conditions hereinafter set forth, RockTenn hereby
grants to JBI an exclusive license, that may not be terminated until the earlier
of the expiration of the Term as described in an Agreement Addendum or earlier
termination of this Agreement provided herein, to operate the AST System, the
Pad, the Steel Shed, Plastic Feedstock from any RockTenn Facility covered by an
Agreement Addendum,any RockTenn Facility landfill covered by an Agreement
Addendum and the JBI Machines for the sole purpose of producing Fuel.


2.1.12           [***]
 
2.2           Operation of AST System and JBI Machines


2.2.1           Within thirty (30) Business Days of the effective date of this
Agreement and within ten (10) of the execution of an Agreement Addendum,
representatives of both Parties shall meet and develop procedures for
coordination of the Parties’ operations and maintenance of their respective
facilities pursuant to this Agreement.  Each Party shall designate individuals
who should receive communications regarding operational matters, equipment,
scheduling and the like (“Designated Representatives”).
 
2.2.2           .  The grade of Fuel from time to time generated by each JBI
Machine shall be at the sole discretion of JBI; provided that, JBI shall
consider: (a) first, select best grades of Fuel that can be produced from the
available Plastic Feedstock that maximizes revenue for a JBI Machine; (b)
second, RockTenn’s Fuel requirements; (c) third, the current Fuel Price for each
grade of Fuel; and (d) fourth, best grade of Fuel to be supplied under the Fuel
Supply Agreements.
 
2.2.3           JBI shall notify RockTenn as soon as possible, but in no case
later than twenty-four (24) hours, of the occurrence of any of the following:
(a) an event or problem(s) that affects, or reasonably could affect, JBI’s
ability to use Plastic Feedstock from the RockTenn Facility; (b) receipt of a
request for information, notice of violation, claim, demand or other notice from
a Governmental Authority or any other person or entity claiming any violation
of, or requiring compliance with, any Law with respect to the AST System, the
JBI Machines or JBI’s activities on the RockTenn Facility; or (c) a Release or
threatened Release in, on, or under the License Area, the RockTenn Facility or
the surrounding area of Fuel or any Hazardous Substance.


2.2.4           JBI shall not unreasonably impede, interfere with or otherwise
disturb RockTenn’s ability to use the RockTenn Facility or any part thereof.


2.2.5           JBI shall, at JBI’s sole risk, expense and liability, take all
necessary steps to maintain in good working order the AST System, the JBI
Machines, the Pad, the Steel Shed and any other improvements made by JBI.


 
9

--------------------------------------------------------------------------------

 


***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


2.2.6           JBI shall comply with RockTenn’s Safety and Environmental
Guidelines, which are attached hereto as Exhibit D and incorporated by reference
herein and any other rules that may be in place at a RockTenn facility.


2.2.7           JBI shall, at its sole expense, operate and maintain its
equipment and conduct its operations on the RockTenn Facility, including
operation of the AST System and JBI Machines, in compliance with any and all
applicable Laws, including, without limitation, any RockTenn permits for air
emissions and/or wastewater discharges (as applicable), any state aboveground
storage tank rules and the Spill Prevention Control and Countermeasures
requirements set forth at 40 C.F.R. Part 112.
 
2.2.8           JBI shall not conduct its operations on or otherwise use any
portion of the License Area without the prior written approval of RockTenn.  JBI
shall use the License Area (and any other portions of the RockTenn Facility
whose use is authorized in writing by RockTenn) in a careful and prudent manner
and shall leave the same in a good state of repair and cleanliness.
 
2.2.9   JBI shall not make any physical modifications to the License Area, other
than those described in Section 2.1 of this Agreement, without the prior written
consent of RockTenn.
 
2.2.10 Upon the expiration or earlier termination of this Agreement, JBI shall
completely empty and clean the AST.  Upon request by RockTenn, JBI shall remove
the AST System (including all associated piping and equipment), the Pad and the
Steel Shed from the Facility and perform such sampling and other assessment
activities required to demonstrate that JBI has not caused a Release of
Hazardous Substances or any other condition that could reasonably be expected to
result in a Claim or other liability or loss to RockTenn.
 
2.2.11         The JBI Machines shall remain the exclusive property of JBI.
 
2.3  Residue Disposal
 
[***]
 
2.4  Governmental Authorizations
 
JBI shall, at its expense, obtain and maintain in good standing all Governmental
Authorizations required to conduct its business at the RockTenn Facility,
including such Governmental Authorizations as may be required to install and
operate the JBI Machines and the AST System.  For greater certainty, JBI shall
not take any action pursuant to this Article 2 unless it has obtained the
required Governmental Authorizations to take such action.
 
 
10

--------------------------------------------------------------------------------

 
 
2.5  Access to Excess Heat
 
At the request of RockTenn, JBI shall provide RockTenn with access to the
emission stack of each JBI Machine operating at the RockTenn Facility in order
for RockTenn, at its expense, to install a heat exchanger to use the excess heat
generated by each such JBI Machine.  The Parties shall use good faith efforts to
coordinate the installation of any such emission stack in order to minimize the
impact on capacity of Fuel produced at the RockTenn Facility.
 
2.6  Liens
 
JBI shall not suffer or permit to be levied or enforced against RockTenn, the
Premises, the RockTenn Facility, or any part thereof, or any other real or
personal property of RockTenn, any mechanics’, materialmens’, contractors’ or
subcontractors’ liens.  If any such lien shall at any time be filed as
aforesaid, JBI may contest the same in good faith, but notwithstanding such
contest, JBI shall, within twenty (20) days after receipt of notice of the
filing thereof, cause such lien to be released of record by payment, bond, order
of court of competent jurisdiction, or otherwise.  In the event of JBI’s failure
to release of record any such lien within the aforesaid period, JBI shall have
the right to remove such lien by paying the full amount thereof or by bonding or
in any manner RockTenn deems appropriate without investigating the validity
thereof and irrespective of the fact that JBI may contest the propriety or
amount thereof.  Any amount paid or deposited by RockTenn for any of the
aforesaid purposes, and all legal and other expenses of RockTenn, including
reasonable attorneys’ fees in defending any such action or in or about procuring
the discharge of such lien, with all necessary disbursements in connection
therewith, together with interest thereon from the date of such payments until
reimbursed by JBI at the lower of 1.5% per month and the highest rate permitted
under applicable Law, shall be paid by JBI within ten (10) days after demand
therefore.
 
2.7  Use of RockTenn Name
 
JBI shall not use RockTenn’s name or address, or the name and address of any
RockTenn Affiliate, on any label, marketing materials or other communications of
any kind or nature made to third parties relating to the Fuel.
 
                       ARTICLE 3                      
ROCKTENN OBLIGATIONS
 
3.1  Access to RockTenn Facility
 
(a)  
RockTenn hereby grants to JBI the right to:

 
(i)  
use the RockTenn Facility to access each Pad made available to JBI pursuant to
each Agreement Addendum and the Fuel storage site at the location mutually
agreed by the Parties;

 
(ii)  
occupy and use each such Pad for the purpose of installing and operating JBI
Machines;

 
(iii)  
construct Fuel storage at a location mutually agreed by the Parties at the
RockTenn Facility; and

 
(iv)  
JBI's access right cannot be denied on any unreasonable basis.

 
 
11

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


(b)  JBI’s Representatives shall have access to the RockTenn Facility 24-hours a
day, seven days a week throughout the Term.
 
3.2  Utilities
 
[***]
 
3.3  Cooperation
 
At the request of JBI, RockTenn shall use commercially reasonable efforts to
cooperate with JBI in obtaining all Governmental Authorizations required to
install and operate each JBI Machine at the RockTenn Facility.
 
3.4  Plastic Feedstock
 
3.4.1.  
RockTenn shall provide to JBI such Plastic Feedstock, including ragger tail,
generated by the RockTenn Facilities as is available.  Notwithstanding the
foregoing, the Parties agree that RockTenn does not guarantee a minimum or
maximum amount of Plastic Feedstock to JBI.  RockTenn shall provide all Plastic
Feedstock to JBI at no cost.  Should RockTenn make such Plastic Feedstock
available at a landfill or other unit located on a RockTenn Facility, JBI shall
be responsible for obtaining all Governmental Authorizations for, and the costs
of, removing the Plastic Feedstock from the landfill or other unit, transporting
it to the License Area, processing it through the JBI Machines, and paying all
other costs and taking all other actions required to convert such Plastic
Feedstock into Fuel.  The Parties agree to cooperate with each other to obtain
the approval of Governmental Authorities and accomplish such other actions as
may be necessary to beneficially re-use Plastic Feedstock from a RockTenn
Facility landfill or other unit so that the same can be converted into Fuel in
compliance with all applicable Laws.  JBI may accept and process plastic
feedstock provided by third party sources; provided that, JBI shall not accept
any third party feedstock until all Plastic Feedstock provided by RockTenn has
been processed.  JBI shall be required to accept and process all Plastic
Feedstock that RockTenn shall make available to it.

 



3.4.2.  
RockTenn shall be responsible for transporting Plastic Feedstock sourced from
locations other than the RockTenn Facility, and all costs related to
transporting such Plastic Feedstock from such other locations to the RockTenn
Facility.

 
3.4.3.  
Any third party Feedstock located at the RockTenn Facility shall be stored in
containers that are separate from the Plastic Feedstock provided by
RockTenn.  All Plastic Feedstock shall be stored by JBI in accordance with all
RockTenn Facility requirements for such storage and applicable Laws.

 
3.4.4.  
It is expressly understood by the Parties that the Plastic Feedstock being
provided by RockTenn to JBI in an “AS IS, WHERE IS” condition, and ALL
WARRANTIES (WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED) ARE EXPRESSLY
DISCLAIMED AND EXCLUDE, INCLUDING WITHOUT LIMITATION, ALL WARRANTIES OF OR
RELATING TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONDITION, DESIGN
OR USE, AND JBI AGREES TO ACCEPT THE PLASTIC FEEDSTOCK IN ITS “AS IS, WHERE IS”
CONDITION WITH ALL OF ITS FAULTS.

 
3.4.5.  
All rights, title and interest in the Plastic Feedstock shall transfer from
RockTenn to JBI upon delivery of the Plastic Feedstock to JBI.  JBI expressly
assumes any and all liability of every kind

 
 
12

--------------------------------------------------------------------------------

 
 
***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2


and nature arising from or relating to the Plastic Feedstock, including without
limitation, liability under Laws concerning health, safety or protection of the
environment, and liability to third parties that buy or otherwise receive any
Fuel made from the Plastic Feedstock.
 
ARTICLE 4
FINANCIAL MATTERS
 
4.1  Sale of Fuel
 
JBI shall be responsible for the sale of all Fuel generated by the JBI Machines
operating at the RockTenn Facility.  JBI shall use commercially reasonable
efforts to sell any Fuel not purchased by RockTenn pursuant to Section 4.2 to
third persons.  If any such person wishes to purchase Fuel, it shall enter into
a Fuel Supply Agreement with JBI.  The term of each such Fuel Supply Agreement
and the number of U.S. gallons of each grade of Fuel to be sold to such person
under such Fuel Supply Agreement (which shall not exceed the number of U.S.
gallons of Fuel available for purchase by third persons, taking into account the
then-current capacity of the JBI Machines operating at the RockTenn Facility and
the number of U.S. gallons of each grade of Fuel being purchased by RockTenn at
that time) shall be at the sole discretion of JBI.   For greater certainty, JBI
shall not be permitted to enter into a Fuel Supply Agreement with a third person
until it has offered such Fuel to RockTenn pursuant to Section
4.2.   Notwithstanding the foregoing, nothing in this Agreement shall obligated
RockTenn to purchase any quantities of Fuel from JBI.
 
4.2  Right of First Offer
 
At least five (5) Business Days prior to the installation of the first JBI
Machine at the RockTenn Facility and at least five Business Days prior to the
first Business Day of each calendar month following the Start Date of the first
JBI Machine installed at the RockTenn Facility, JBI shall provide notice to
RockTenn as to the number of U.S. gallons of each grade of Fuel that JBI
estimates will be generated by the JBI Machine(s) operating at the RockTenn
Facility during such month and the number of U.S. gallons of each grade of Fuel
that are available for RockTenn to purchase (taking into account JBI’s supply
obligations under existing Fuel Supply Agreements).  RockTenn shall have the
option to purchase from JBI any (or all) of the U.S. gallons of Fuel available
for RockTenn to purchase, as set forth in such notice.   If RockTenn wishes to
purchase any (or all) of such U.S. gallons of Fuel, it shall provide notice to
JBI at least two Business Days prior to such Start Date or the first Business
Day of such month, as the case may be. Upon receiving such notice, JBI and
RockTenn, acting reasonably, shall enter into a Fuel Supply Agreement for the
number of U.S. gallons of each grade of Fuel that RockTenn wishes to purchase
and the term of such Fuel Supply Agreement (which cannot be less than one month
in duration).  JBI shall sell each U.S. gallon of Fuel to RockTenn at a price
equal to 80% of the Fuel Price for the grade of such Fuel as of the close of
business on the Business Day prior to the date such U.S. gallon of Fuel is
delivered to RockTenn.  RockTenn shall not resell any Fuel purchased from JBI.
 
4.3  Revenue Sharing
 
[***]
 
 
13

--------------------------------------------------------------------------------

 
 
4.4  Records
 
During the Term and thereafter in accordance with its standard records retention
practices and policies, each Party shall keep all usual and proper records
related to the performance of such Party’ obligations under this Agreement.
 
4.5  Audit and Inspection Rights
4.5.1  
RockTenn shall have the right, but not the obligation, to conduct an annual
review of Gross Revenue (each, for the purposes of this Section 4.5, an “Audit”)
upon providing two weeks prior written notice to JBI.   The Audit shall be
conducted at JBI headquarters. RockTenn shall bear all costs of the Audit, and
the Parties shall schedule a mutually convenient time for the Audit; provided
that, Audits shall be conducted during normal business hours and will make
commercially reasonable efforts that Audits shall be conducted and concluded as
quickly as possible.  If inaccuracies are found as a result of an Audit, the
cost of remedying the inaccuracies shall be borne by JBI.

 
4.5.2  
An Audit shall be limited to the inspection and review by RockTenn of JBI’s
books and records relating to Gross Revenue for such year.  Each Audit shall be
limited so as not to: (a) unreasonably interfere with the business operations of
JBI; or (b) result in the disclosure of any of JBI’s Confidential Information,
third party Confidential Information or any other information or property not
directly pertinent to verification of compliance with the terms of this
Agreement.  JBI shall cooperate fully with RockTenn (including its authorized
Representatives) when conducting an Audit.  Any authorized Representatives of
RockTenn may conduct an Audit.

 
   4.5.3   
If an Audit leads RockTenn to conclude that the Gross Revenue it received from
JBI for a particular year is less than the amount of Gross Revenue it believes
it was entitled to receive, then, unless JBI disputes such conclusion, JBI shall
promptly pay the difference to RockTenn (by cheque or wire transfer); provided,
however, such Audit may not be conducted more than one (1) year after the
particular year that is being audited.

 
4.5.4  
If an Audit leads JBI to conclude that the Gross Revenue it paid to RockTenn for
a particular year is more than the amount of Gross Revenue it believes RockTenn
was entitled to receive, then, unless RockTenn disputes such conclusion,
RockTenn shall promptly pay the difference to JBI (by cheque or wire transfer);
provided, however, such Audit may not be conducted more than one (1) year after
the particular year that is being audited.

 
4.5.5  
RockTenn also shall have the right at any time, but not the obligation, to
conduct such inspections of JBI’s operations as RockTenn deems reasonably
necessary for the purposes of evaluating JBI’s compliance with applicable Laws
and the terms of this Agreement (the “Inspection”); provided that, such
Inspection shall not unreasonably, interfere with JBI’s operations.  RockTenn
shall have the right to immediately access the Steel Shed if it determines that
an emergency situation exists.  JBI shall provide RockTenn keys to the Steel
Shed. The costs of any Inspection shall be borne by RockTenn unless the
Inspection reveals a violation of Laws or this Agreement, in which case
RockTenn’s Inspection costs shall be reimbursed by JBI within ten (10) Business
Days of RockTenn’s issuance of a written demand for the same.  Further, JBI
shall, at its sole expense, immediately take all actions as RockTenn may
reasonably require to remedy any and all violations discovered during an
Inspection.

 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE 5
TERM AND TERMINATION
 
5.1  Term
 
The term of this Agreement (the “Term”) shall commence on the Effective Date and
shall continue for the longer of (i) a period of 10 years thereafter or (ii) the
expiration of the last Agreement Addendum (the “Initial Term”), unless earlier
terminated pursuant to this Section 4.6, 4.7, 4.8 or otherwise provided
herein.  Except as otherwise provided herein, this Agreement will renew
automatically for additional five years (each, a “Renewal Term”) following the
Initial Term and each subsequent Renewal Term.
 
5.2  Termination
 
5.2.1 Either Party may terminate this Agreement at the end of the Initial Term
or any Renewal Term by providing written notice to the other Party at least 90
days prior the end of the Initial Term or such Renewal Term.
 
5.3  Termination For Cause
 
Either Party may terminate this Agreement upon the other Party’s material breach
of this Agreement, provided that (a) the non-breaching Party sends written
notice to the breaching Party describing the breach in reasonable detail, (b)
the breaching Party does not cure the breach within 30 days following its
receipt of such notice (for the purposes of this Section 4.8, the “Notice
Period”), and (c) following the expiration of the Notice Period, the
non-breaching Party sends a second written notice to the breaching Party
indicating the non-breaching party’s election to terminate this Agreement.
 
5.4  Termination For Insolvency Event
 
Either Party may terminate this Agreement upon written notice to the other Party
if an Insolvency Event occurs in relation to such other Party.
 
5.5  Rights and Obligations on Termination, Survival
 
5.5.1  
Following any termination or expiration of this Agreement:

 
(a)  
JBI shall promptly (and in any event within 30 Business Days following the date
of termination or expiration of this Agreement) remove each JBI Machine
installed at the RockTenn Facility and, upon RockTenn’s request, shall remove
the Pad, the AST System, the Steel Shed and any other improvements constructed
or installed by JBI on the License Area (or any other portion of the RockTenn
Facility used by JBI) during the term of this Agreement;

 
(b)  
once JBI has the removed the JBI Machines, the Pad, the AST System, the Steel
Shed and all other improvements from the License Area (or any other portion of
the RockTenn Facility used by JBI), JBI shall, in accordance with good
engineering practices, promptly restore such areas to a condition substantially
similar to their condition prior to the Effective Date of this Agreement, normal
wear and tear excepted;

 
(c)  
the Parties shall conduct a final settlement of Gross Revenue and expenses in
accordance with this Agreement;

 
 
15

--------------------------------------------------------------------------------

 
 
(d)  
JBI shall terminate, or at RockTenn’s request, transfer any Governmental
Authorizations issued for the JBI operations on the RockTenn Facility and ensure
that all JBI operations are wound up in compliance with all applicable Laws; and

 
(e)  
each Party shall return (or at the direction of the other Party, destroy) any
Confidential Information or property of the other Party within 10 days from the
date of such termination or expiration.

 
(f)  
JBI will return the License Area to t condition that existed prior to the
commencement of the Agreement or such Agreement Addendum and will conduct such
cleanup, investigation and other activities as RockTenn may reasonably require
to ensure that the License Area is in compliance with applicable Laws, this
Agreement and any such Agreement Addendum.

 
6  
  INDEMNIFICATION AND INSURANCE

 
6.1  Indemnification by RockTenn
 
RockTenn shall indemnify, defend (if requested by JBI pursuant to Section 6.3)
and hold harmless JBI and its Representatives (the “JBI Indemnified Parties”)
from and against all Claims, including third party Claims, which may be made or
brought against the JBI Indemnified Parties, or which they may suffer or incur,
directly or indirectly, as a result of or in connection with or relating to:
 
6.1.1  
the death or bodily injury of any person caused y the negligence or wilful
misconduct of, or contractual breach of this Agreement by, RockTenn or any of
its Representatives in connection with this Agreement;

 
6.1.2  
the damage to, loss or destruction of any real or tangible personal property
caused  by the negligence or wilful misconduct of, or contractual breach of this
Agreement by, RockTenn or any of its Representatives in connection with this
Agreement;

 
6.1.3  
any breach by RockTenn of its obligations under Section 7.4;

 
6.1.4  
any breach by RockTenn of its obligations under 8; and

 
6.1.5  
Environmental liabilities with respect to the RockTenn Facility existing as of
the Effective Date (“Pre-Existing Contamination”) or caused by, or on behalf of,
RockTenn or its Representatives during the Term; provided that, if any act or
omission by JBI, its Representatives, visitors or any third party acting by or
on behalf of JBI, exacerbate or contribute, whether directly or indirectly, to
any Pre-Existing Contamination, JBI shall be fully responsible for the same.

 
6.2  Indemnification by JBI
 
JBI shall indemnify, defend (if requested by RockTenn pursuant to Section 6.3)
and hold harmless RockTenn and its Affiliates and Representatives (the “RockTenn
Indemnified Parties”) from and against all Claims, whether or not arising due to
third party Claims, which may be made or brought against the RockTenn
Indemnified Parties, or which they may suffer or incur, directly or indirectly,
as a result of or in connection with or relating to:
 
 
16

--------------------------------------------------------------------------------

 
 
6.2.1  
the death or bodily injury of any person caused by the negligence or wilful
misconduct of, or contractual breach of this Agreement by, JBI or any of its
Representatives in connection with this Agreement;

 
6.2.2  
the damage to, loss or destruction of any real or tangible personal property
caused by the negligence or wilful misconduct of, or contractual breach of this
Agreement by, JBI or any of its Representatives in connection with this
Agreement;

 
6.2.3  
any breach by JBI of its obligations under Section 6.4;

 
6.2.4  
any breach by JBI of its obligations under this Agreement;

 
6.2.5  
any breach by JBI of its obligations under any Fuel Supply Agreement; and

 
6.2.6  
any actual or threatened contamination or actual or threatened contamination;
any Release or threatened Release of Fuel or Hazardous Substances; and/or any
adverse effects on the environment arising out of or relating to the acts or
omissions of JBI or any of its Representatives, visitors, or other third parties
acting by or on behalf of JBI, including, without limitation, liability for
removal or remedial actions arising under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (also known as “Superfund”) or
comparable state law, exacerbation or any Pre-Existing Contamination, and
liability for non-compliance with Laws relating to protection of human health,
worker safety, the environment or natural resources (“Environmental Laws”).

 
6.2.7  
This indemnity shall survive the expiration or earlier termination of this
Agreement.

 
6.3  Indemnification Procedures
 
Promptly upon obtaining knowledge of any claim, event, fact or demand which
gives rise to, or could reasonably be expected to give rise to, a claim for
indemnification hereunder, any party seeking indemnification under this Section
(an “Indemnified Party”) shall give written notice of such claim or demand
(“Notice of Claim”) to the party from which indemnification is sought (an
“Indemnifying Party”), setting forth the amount of the claim.  The Indemnified
Party shall furnish to the Indemnifying Party, in reasonable detail, such
information as it may have with respect to such indemnification claim (including
copies of any summons, complaint or other pleading which may have been served on
it and any written claim, demand, invoice, billing or other document evidencing
or asserting the same).  No failure or delay by the Indemnified Party in the
performance of the foregoing shall reduce or otherwise affect the obligation of
any Indemnifying Party to indemnify and hold the Indemnified Party harmless,
except to the extent that such failure or delay shall have adversely affected
the Indemnifying Party's ability to defend against, settle or satisfy any loss,
damage or expense for which the Indemnified Party is entitled to indemnification
hereunder.
 
 
17

--------------------------------------------------------------------------------

 
 
If the claim or demand set forth in the Notice of Claim given by the Indemnified
Party pursuant to this Section is a claim or demand asserted by a third party,
the Indemnifying Party shall have fifteen (15) days after the Date of the Notice
of Claim to notify the Indemnified Party in writing of its election to defend
such third party claim or demand on behalf of the Indemnified Party.  If the
Indemnifying Party elects to defend such third party claim or demand, the
Indemnified Party shall make available to the Indemnifying Party and its agents
and representatives all records and other materials which are reasonably
required in the defense of such third party claim or demand and shall otherwise
cooperate with, and assist the Indemnifying Party in the defense of, such third
party claim or demand, and so long as the Indemnifying Party is defending such
third party claim or demand in good faith, the Indemnified Party shall not pay,
settle or compromise such third party claim or demand without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, conditioned or delayed.  If the Indemnifying Party elects to defend
such third party claim or demand, the Indemnified Party shall have the right to
participate in the defense of such third party claim or demand, at its own
expense.  Notwithstanding the foregoing, the Indemnified Party shall be entitled
to engage one separate counsel to participate in such defense, at the expense of
the Indemnifying Party, if (A) outside counsel to the Indemnified Party shall
have advised that there may be a conflict of interest (including one or more
legal defenses or counterclaims available to it or to other Indemnified Parties
which are different from or additional to those available to the Indemnifying
Party) that would make it inappropriate in the reasonable judgment of the
Indemnified Party for the same counsel to represent both the Indemnified Party
and the Indemnifying Party or (B)(1) the claim seeks non-monetary relief that,
if granted, could reasonably be expected to materially and adversely affect the
Indemnified Party or its Affiliates and (2) the Indemnified Party's outside
counsel shall have advised that such claim has a reasonable probability of
success.
 
If the Indemnifying Party does not elect to defend such third party claim or
demand, or does not defend such third party claim in good faith, the Indemnified
Party shall have the right, in addition to any other right or remedy it may have
hereunder, at the Indemnifying Party's expense, to defend such third party claim
or demand; provided, however, that (i) the Indemnified Party shall not have any
obligation to participate in the defense of, or defend, any such third party
claim or demand, and (ii) the Indemnified Party's defense of or its
participation in the defense of any such third party claim or demand shall not
in any way diminish or lessen the obligations of the Indemnifying Party under
the agreements of indemnification set forth in this Section.
 
6.4  Trustee and Agent
 
Each Party acknowledges that the Indemnified Party is acting as trustee and
agent for its remaining Indemnified Parties, on whose behalf and for whose
benefit the indemnity in Section 5.1 or 5.2, as applicable, is provided and that
such remaining Indemnified Parties shall have the full right and entitlement to
take the benefit of and enforce such indemnity notwithstanding that they may not
individually be parties to this Agreement.  Each Party agrees that the
Indemnified Party may enforce the indemnity for and on behalf of such remaining
Indemnified Parties and, in such event, the Indemnifying Party shall not in any
proceeding to enforce the indemnity by or on behalf of such remaining
Indemnified Parties assert any defence thereto based on the absence of authority
or consideration or privity of contract and irrevocably waives the benefit of
any such defence.
 
6.5  Insurance
 
6.5.1 
JBI and any Representative who performs services under this Agreement shall
maintain sufficient insurance coverage to enable it to meet its obligations
created by this Agreement and by Law.  Without limiting the foregoing, to the
extent this Agreement creates exposure generally covered by the following
insurance policies, JBI shall maintain (and shall cause each of its agents,
independent contractors and subcontractors performing any services hereunder to
maintain) at its sole cost and expense at least the following insurance covering
its obligations under this Agreement:

 
 
18

--------------------------------------------------------------------------------

 
 
(a)  
Commercial General Liability Insurance, including bodily injury and property
damage, in an amount not less than $3,000,000 per occurrence and $3,000,000 in
the aggregate;

 
(b)  
Business Automobile Liability Insurance for owned, hired and non-owned vehicles
in an amount of not less than $2,000,000 for combined single limit;

 
(c)  
Workers Compensation Insurance at statutory limits; and

 
(d)  
Employer’s Liability Insurance at limits not less than $1,000,000 per
occurrence.

 
(e)  
Due to an environmental exposure with this contract, JBI will provide an
Environmental Impairment Liability Policy with limits of at least One Million
Dollars U.S. ($1,000,000 each incident) and Two Million Dollars U.S. ($2,000,000
aggregate).

 
At RockTenn’s request, JBI shall promptly provide to RockTenn certificates from
its insurers indicating the amount of insurance coverage, nature of such
coverage and expiration of each applicable policy.
 
The insurance policies described in paragraphs (a), (b), and (c) above shall
afford RockTenn with primary coverage, irrespective of any other coverage
available to or maintained by RockTenn or JBI, and JBI’s self-insured retention
shall not exceed U.S. $100,000 for which JBI hereby expressly assumes
responsibility.  The insurance companies providing the foregoing coverage shall
have a Best rating of “A” or better.  JBI shall be responsible for maintaining
insurance covering its personal property used by it in its performance of this
Agreement and shall be solely responsible for damage to or loss of same from any
cause.  JBI hereby waives, and shall cause its insurers to waive, all rights of
subrogation against RockTenn.


BEFORE JBI BEGINS WORK UNDER THIS AGREEMENT, A COPY OF THE ENDORSEMENT TO JBI’S
INSURANCE POLICY AND TWO CERTIFICATES REPRESENTING THAT THE AFORESAID INSURANCE
COVERAGES ARE, IN FACT, IN PLACE, AND THAT SAID COVERAGE IS PRIMARY
NOTWITHSTANDING THE EXISTENCE, AMOUNT OR AVAILABILITY OF OTHER COVERAGE, SHALL
BE DEPOSITED WITH ROCKTENN MARKED FOR THE ATTENTION OF: PURCHASING AGENT,
COMPANY, AT THE ADDRESS SHOWN ABOVE.  Such certificates of insurance shall
require at least thirty (30) days prior written notice to RockTenn before
cancellation, termination, non-renewal or modification.  JBI must further
certify to the aforementioned Purchasing Agent that it has obtained similar
Certificates of Insurance from each of its subcontractors before each such
subcontractor commences any work under this Agreement.  Each subcontractor must
be covered by insurance of the same character and in the same amounts as JBI
unless RockTenn and JBI mutually agree that reduced coverage is adequate due to
the nature of the particular subcontract work.  JBI’s failure to deliver the
endorsement and/or RockTenn’s failure to demand such endorsement shall not be
deemed a waiver of the requirement therefore, and JBI’s failure to maintain the
insurance coverage required hereunder shall in no event relieve JBI of any
liability hereunder.
 
6.5.2  
RockTenn shall maintain sufficient insurance coverage to enable it to meet its
obligations created by this Agreement and by Law. Without limiting the
foregoing, to the extent this Agreement creates exposure generally covered by
the following insurance policies, RockTenn shall maintain (and shall cause each
of its agents, independent contractors and subcontractors performing any
services hereunder to maintain) at its sole cost and expense the following
insurance covering its obligations under this Agreement:

 
(a)  
Commercial General Liability Insurance, including bodily injury and property
damage, in an amount of $1,000,000 per occurrence and $2,000,000 in the
aggregate;

 
(b)  
Business Automobile Liability Insurance for owned, hired and non-owned vehicles
in an amount of $1,000,000 for combined single limit;

 
(c)  
Workers Compensation Insurance (May self-insure) at statutory limits; and

 
(d)  
Employer’s Liability Insurance at limits of $1,000,000 per occurrence.

 
 
19

--------------------------------------------------------------------------------

 
 
At JBI’s request, RockTenn shall promptly provide to JBI certificates from its
insurers indicating the amount of insurance coverage, nature of such coverage
and expiration of each applicable policy.
 
 
7

 
REPRESENTATIONS, WARRANTIES AND OTHER COVENANTS

 
7.1  Representations and Warranties
 
Each Party represents and warrants to the other Party, the matters set out
below:
 
7.1.1  
such Party is a corporation existing under the laws of the jurisdiction of its
incorporation and has all necessary corporate power, authority and capacity to
enter into this Agreement, to carry out its obligations under this Agreement, to
own its assets and to carry on its business as presently conducted;

 
7.1.2  
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of such Party;

 
7.1.3  
this Agreement constitutes a valid and binding obligation of such Party
enforceable against it in accordance with its terms; and

 
7.1.4  
such Party is not a party to, bound or affected by or subject to any: (i)
indenture, mortgage, lease, agreement, obligation or instrument; (ii) charter or
by-law; (iii) Laws; or (iv) Governmental Authorizations, that would be violated,
breached by, or under which default would occur, as a result of the execution
and delivery of, or performance of obligations under, this Agreement.

 
7.2  JBI Representations and Warranties
 
JBI represents and warrants to RockTenn, the matters set out below:


7.2.1  
It has ownership of, or other rights by license or other agreement to use, the
Plastic2Oil™ Process, JBI Machine and all other Intellectual Property as is
necessary to conduct the activities contemplated by JBI under this Agreement.

 
7.2.2  
There are no pending proceedings or litigation or, other adverse claims
concerning any Intellectual Property used in the conduct of the Plastic2Oil™
Process or alleging that the conduct of the Plastic2Oil™ Process infringes any
intellectual property rights of any third party.

 
7.2.3  
It has not received written notice that the conduct of the Plastic2Oil™ Process
or any product sold or process used in the conduct of the Plastic2Oil™ Process
infringes any patent, trademark, copyright or design right, or that JBI has
misappropriated or improperly used or disclosed any trade secret, confidential
information or know-how in the conduct of the Plastic2Oil™ Process.

 
7.2.4  
The conduct of the Plastic2Oil™ Process and all products sold and processes used
by JBI do not infringe any intellectual property right of any third party, and
do not involve the misappropriation or improper use or disclosure of any trade
secrets, confidential information or know-how of any third party.

 
7.2.5  
The Fuel will meet the specifications contained herein.

 
 
20

--------------------------------------------------------------------------------

 
 
7.3  DISCLAIMER
 
EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NO PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT, AND EACH PARTY HEREBY DISCLAIMS ALL REPRESENTATIONS, WARRANTIES
OR CONDITIONS OF ANY KIND, STATUTORY OR OTHERWISE, EXPRESS, IMPLIED OR
COLLATERAL, AT LAW OR IN EQUITY WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING ANY WARRANTY OR CONDITION OF MERCHANTABILITY OR, FITNESS
FOR ANY PARTICULAR PURPOSE OR USE.
 
7.4  Compliance with Laws
 
Each Party shall comply in all material respects with all Laws applicable to the
performance of such Party’s obligations pursuant to this Agreement, including
Environmental Laws.
 
8
PROTECTION OF CONFIDENTIAL INFORMATION AND OWNERSHIP OF INTELLECTUAL PROPERTY
 
 
8.1  PROTECTION OF CONFIDENTIAL INFORMATION
 
8.1.1  
Confidential Information of a Party shall be used by the other Party solely in
the performance of their obligations or the exercise of their rights pursuant to
this Agreement.

 
8.1.2  
Each Party shall receive Confidential Information of the other Party in the
strictest confidence and shall not disclose such Confidential Information to any
person, except in the following circumstances:

 
(a)  
to such Receiving Party’s employees, officers and directors who reasonably
require access to such Confidential Information to carry out the purposes of
this Agreement;

 
(b)  
to such Receiving Party’s third party Representatives, to the extent such
disclosure is reasonably necessary for such persons to perform their duties with
respect to this Agreement; provided that such persons have agreed to hold such
information in the strictest confidence and have agreed to act in accordance
with the terms and conditions of this Section 8.1 pursuant to an executed
confidentiality agreement;

 
(c)  
to such Receiving Party’s respective accountants, independent auditors or
lawyers as necessary to execute their professional responsibilities;

 
(d)  
as required by applicable Law (or stock exchange rules) by a Governmental
Authority (including disclosures by either Party to Governmental Authorities as
may be required to obtain permits or other Governmental Authorizations necessary
to perform the activities contemplated by this Agreement); provided that such
receiving Party shall, to the extent permitted by applicable Law, provide notice
of such intended disclosure to the other Party and seek confidential treatment
of such Confidential Information; or

 
(e)  
as agreed upon in writing by the other Party.

 
 
21

--------------------------------------------------------------------------------

 
 
8.1.3  
Each Party shall take all reasonable steps and implement appropriate measures
consistent with applicable Law to safeguard Confidential Information of the
other Party that is disclosed to it under this Agreement and to ensure that no
unauthorized person shall have access to any Confidential Information.

 
8.1.4  
No disclosure of a Party’s Confidential Information pursuant to this Agreement
shall constitute a grant to any person of any interest or right whatsoever in
such Confidential Information, which shall remain the sole property of the
Disclosing Party. The confidentiality obligations of the Parties shall survive
beyond this Agreement for a period of five (5) years.

 
8.2  Ownership of Intellectual Property
 
8.2.1  
Any intellectual property, technology and technical information owned by JBI
relating to the JBI Machines or the Plastic2Oil™ Process shall remain the
property of JBI and RockTenn shall have no any rights or interests therein under
this Agreement.

 
8.2.2  
If any invention or intellectual property rights created by RockTenn during the
Term that comprise an improvement to the JBI Machines or the Plastic2Oil™
Process, then ownership, shall vest immediately upon such invention or
intellectual property rights having been created in both parties as equal and
joint co-owners (and co-authors if applicable) with no obligation to account to
the other for revenues therefrom.  The parties shall reasonably cooperate with
each other to file, register, record, and perfect their respective rights,
throughout the world in and to all such inventions and intellectual property,
each bearing its own expense.



 
9

 
DISPUTE RESOLUTION

 
9.1  Dispute Resolution Process
 
If a Dispute arises, a Party shall first give written notice of the Dispute to
the other Party describing the Dispute and requesting it be resolved pursuant to
the dispute resolution process set forth in this Section (for the purposes of
this Section 9.1, a “Dispute Notice”).  If the Parties are unable to resolve the
Dispute within 30 days of delivery of the Dispute Notice, then each Party shall
promptly (but no later than five Business Days thereafter): (a) appoint a
designated representative who has sufficient authority to settle the Dispute and
who is at a higher management level than the person with direct responsibility
for the administration of this Agreement (for the purposes of this Section 9.1,
each, a “Designated Representative”); and (b) notify the other Party in writing
of the name and contact information of such Designated Representative.  The
Designated Representatives shall then meet as often as they deem necessary in
their reasonable, judgment in order to discuss the Dispute and negotiate in good
faith to resolve the Dispute.  The Designated Representatives shall mutually
determine the format for such discussions and negotiations, provided that all
reasonable requests for relevant information relating the Dispute made by one
Party to the other Party shall be honoured.  If the Parties are unable to
resolve the Dispute within 60 days after the appointment of both Designated
Representatives, then either Party may proceed to arbitration in accordance with
Section 9.2.
 
 
22

--------------------------------------------------------------------------------

 
 
9.2  Arbitration
 
If a Dispute has not been resolved by the Parties in accordance with Section
9.1, the Dispute may be referred by either Party to and determined by
arbitration under International Commercial Arbitration Act, 1990, R.S.O. 1990,
c. 19, as amended. The seat of arbitration shall be Ontario and hearings shall
be conducted in the City of Toronto. The language of the arbitration shall be
English. Any matter referred to arbitration shall be heard by three arbitrators
with JBI appointing one arbitrator, RockTenn appointing one arbitrator, and such
two arbitrators selecting the third arbitrator (for the purposes of this Section
9.2, the “Arbitral Tribunal”). The Arbitral Tribunal shall have jurisdiction to
award all remedies available at common law and equity, including specific
performance and injunctive relief. The costs of the arbitration shall be in the
discretion of the Arbitral Tribunal. The Parties shall keep confidential and not
disclose to a third party the existence of the arbitration or any element of it,
except to the Arbitral Tribunal, such Parties’ respective legal counsel, any
person necessary to the conduct of the arbitration or as may be required by law.
The Parties further agree that, in the case of any court proceeding seeking to
set aside the decision of the Arbitral Tribunal, they will seek to maintain as
confidential any confidential financial or other information disclosed in
connection with the arbitration. It is understood and agreed that any
performance required under this Agreement shall continue without interruption or
delay during the course of any arbitration proceedings and any subsequent court
proceedings arising therefrom.
 
 
10

 
GENERAL

 
10.1  Public Notices
 
The Parties shall jointly plan and co-ordinate any public notices, press
releases, and any other publicity concerning the transactions contemplated by
this Agreement and no Party shall act in this regard without the prior approval
of the other, such approval not to be unreasonably withheld, unless such
disclosure is required to meet timely disclosure obligations of any Party under
applicable Laws or stock exchange rules in circumstances where prior
consultation with the other Party is not practicable and a copy of such
disclosure is provided to the other Party.
 
10.2  Expenses
 
Except as otherwise provided in this Agreement each Party shall pay all costs
and expenses (including the fees and disbursements of legal counsel and other
advisers) it incurs in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated by this Agreement.
 
10.3  Non-Performance
 
10.3.1  
To the extent that performance by any Party of its obligations under this
Agreement is prevented, substantially restricted, or rendered impossible by
Force Majeure, the obligations of the Parties affected by the Force Majeure
shall be suspended and deferred for the duration of the Force Majeure, and
non-performance of such obligations shall not be a breach of this Agreement and
such Parties shall not be liable for any non-performance of such obligations.

 
10.3.2  
The Party claiming Force Majeure shall:

 
(a)  
promptly give the other Party notice with reasonably full particulars concerning
the event or cause of Force Majeure; and

 
(b)  
use its commercially reasonable efforts to overcome the effects of Force Majeure
and resume performance of its obligations as soon as possible.

 
 
23

--------------------------------------------------------------------------------

 
 
10.4  LIMITATION OF LIABILITY
 
EXCEPT FOR EITHER PARTY’S BREACH OF 7, IN NO EVENT WILL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL,
AGGRAVATED, PUNITIVE OR EXEMPLARY DAMAGES OF ANY NATURE ARISING OUT OF OR
RELATED TO THIS AGREEMENT, EVEN IF SUCH PARTY WILL HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  THE FOREGOING WILL APPLY REGARDLESS OF THE
NEGLIGENCE OR OTHER FAULT OF EITHER PARTY (INCLUDING FUNDAMENTAL BREACH) AND
REGARDLESS OF WHETHER SUCH LIABILITY ARISES IN CONTRACT, NEGLIGENCE, TORT,
STRICT LIABILITY OR ANY OTHER THEORY OF LIABILITY.



 
10.5  JURY TRIAL WAIVER
 
THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT PRESENT OR FUTURE, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT BETWEEN
THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT IS TO/MUST BE TRIED BY A JUDGE OR JUDGES SITTING
WITHOUT A JURY.
 
10.6  Notices
 
Any notice, consent or approval required or permitted to be given in connection
with this Agreement (in this Section 10.5.1 referred to as a “Notice”) shall be
in writing and shall be sufficiently given if delivered (whether in person, by
courier service or other personal method of delivery), or if transmitted by
facsimile or e-mail:
 
 
24

--------------------------------------------------------------------------------

 
 
(a)  
in the case of a Notice to JBI at:

 
JBI, Inc.
1783 Allanport Road
Thorold, Ontario
Canada L0S 1K0
Attention:                      Chief Executive Officer
E-mail:                             John@johnbordynuik.com


(b)  
in the case of a Notice to RockTenn at:

 
RockTenn CP, LLC
504 Thrasher Street
Norcross, Georgia
Attention: General Counsel
Fax:  770-248-4402


Any Notice delivered or transmitted to a Party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a Business Day prior to 5:00
p.m. local time in the place of delivery or receipt.  If the Notice is delivered
or transmitted after 5:00 p.m. local time or if the day is not a Business Day,
then the Notice shall be deemed to have been given and received on the next
Business Day.  Any Party may, from time to time, change its address by giving
Notice to the other Parties in accordance with the provisions of this Section.
Amendment
 
No amendment, supplement, modification or waiver or termination of this
Agreement and, unless otherwise specified, no consent or approval by any Party,
is binding unless executed in writing by the Party to be bound.
 
10.7  Assignment
 
No Party may assign this Agreement or any rights or obligations under this
Agreement without the prior written consent of each of the other Parties except
to an affiliate.
 
10.8  Enurement
 
This Agreement enures to the benefit of and is binding upon the Parties and
their respective successors (including any successor by reason of amalgamation
of any Party) and permitted assigns.
 
10.9  Further Assurances
 
The Parties shall, with reasonable diligence, do all things and provide all such
reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each Party shall provide such further
documents or instruments required by any other Party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions.
 
10.10  Execution and Delivery
 
This Agreement may be executed by the Parties in counterparts and may be
executed and delivered by facsimile and all the counterparts and facsimiles
together constitute one and the same agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS OF WHICH the Parties have duly executed this Master Revenue Sharing
Agreement.
 

 
JBI, INC.
         
Date:  July 29, 2011
By:
/s/ John Bordynuik       Name John Bordynuik       Title Chief Executive Officer
         

 

 
ROCKTENN CP, LLC
         
Date:  July 29, 2011
By:
/s/ John Stakel       Name John Stakel       Title VPE Treasurer          


26

--------------------------------------------------------------------------------